OPINION ON REHEARING.
The opinion of the court was delivered by
Graves, J.:
This case was decided at the March, 1906, sitting of this court. A rehearing was granted upon the proposition of law stated in the second paragraph of the syllabus, which reads:
“When a common carrier negligently delays the de*303livery of goods, so that the damages occasioned by such delay exceed the amount of freight due for the transportation of such goods, the consignee may rightfully demand the delivery of the goods without payment of the freight, and a refusal by the carrier to surrender possession upon such demand is wrongful, and amounts to a conversion.” (Ante, p. 295.)
The plaintiff in error urgently objects to this statement of the law, and insists that it is opposed to both reason and authority. This particular point received very little attention at the first argument of the case, and very few cases directly in point have since been cited by either party. Under some of the older cases, especially in England, the consignee was required first to pay the freight and bring an action for damages afterward. This rule obtained because of the law then existing concerning the forms of action in which a set-off for unliquidated damages might be litigated. Under the modern procedure of this country, however, and especially in this state, where the policy is to litigate every controversy between the parties in the same suit, and thereby avoid circuity and multiplicity of actions, this class of cases cannot be controlling. (See 25 A..& E. Encycl. of L. 484, subject of “Set-off, Recoupment, and Counter-claim.”)
Apparently the plaintiff in error relies upon the case of Miami Company v. Railway Company, 38 S. C. 78, 16 S. E. 339, which may also be found in 55 Am. & Eng. Rld. Cas; 688 and 21 L. R. A. 123, and the cases therein cited. This case was cited in the former opinion in support of the proposition in question. The citation was made upon the' assumption that the syllabus of the case stated the law as given in the opinion, but on further examination they do not seem to be alike. We have since carefully examined that case, and find that the only question really decided by it is that the evidence in the case did not justify the instructions given.
The trial court in that case adopted the law as *304stated by this court, and to which the plaintiff in error objects. In doing so it followed Ewarts v. Kerr, 1 Rice (S. C.) 203, which had been affirmed in 2 McMull. (S. C.) 141. Neither of these cases has been modified or reversed, but so far as we have been able to ascertain they still stand as the law of South Carolina. The supreme court did not reverse the trial court because the law given was erroneous, but for the reason that, if correct, it did not apply to the facts of that case, as the evidence did not show whether the damages claimed equaled or exceeded'the freight bill. The court made the suggestion, apparently for the future guidance of the trial court, that the rule of law stated in the cases of Shaw & Austin v. S. C. Railroad Company, 5 Rich. Law (S. C.) 462, 27 Am. Dec. 768, and Nettles v. Railroad Company, 7 Rich. Law (S. C.) 190, 62 Am. Dec. 409, was more applicable to the facts of that case than the one followed. That suggestion is not inconsistent with the former cases followed by the trial court, nor with the rule stated by this court in the paragraph of the syllabus under consideration.
In the case of Shaw & Austin v. S. C. Railroad Company, supra, the goods shipped consisted of ten barrels of molasses, two of which leaked during transit. The consignee accepted eight barrels, but refused to accept the two that were leaking, and sued the carrier for the value of two full barrels. It was held that the plaintiff should have received all of the barrels and sued for the value of the amount of loss by leakage.
In the case of Nettles v. Railroad Company, supra, the carrier tendered the goods to the consignee, who refused to accept them, and sued for the value of the entire shipment. It was held that he ought to have received the goods and sued for the difference in their value when tendered and when they ought to have been delivered. It is true the damages were caused by delay in transit, but no question as to payment of freight was considered. The discussion related to the *305proper measure of damages. The case cannot, therefore, be considered of any weight as an authority here.
In the case of Miami Company v. Railway Company, 38 S. C. 78, 16 S. E. 339, the goods shipped consisted of kegs of powder, only a few of which were injured. The consignee refused to receive any of them and pay the freight, but sued in trover for the value of all.. It will be observed that the damages complained of in that case were not the result of delay in delivery, but because of a direct injury to a part of the goods. In such a case it would not be unreasonable to say that when freight is shipped in bates, barrels, kegs or other forms where the injured parcels can be readily separated from those which are uninjured withbut affecting the value of the shipment as a whole, the fule as to whether the consignee would be entitled to the possession of the entire shipment without payment of freight might be different from that which should- be applied when the entire shipment consists of a single machine, which cannot be separated without destroying its value. We conclude, therefore, that the case of Miami Company v. Railway Company does not decide the question here in controversy either way. The facts in the two cases are dissimilar.
The other cases cited by the plaintiff in error relate to what constitutes a conversion, and to the proper measure.oiLdam.ages where goods afe injured in transit by the negligence of, the carrier.
In argument the plaintiff in error objected to the rule stated by this court because of the embarrassments which might be imposed upon carriers by dissatisfied shippers. But the rule contended for by it would, in our view, enable cafriers to impose much greater embarrassment upon shippers. A rule which [would require a shipper to pay his debt to a carrier who owes him a greater sum does not seem to be a just and fair way to settle a controversy.
*306It is conceded by the plaintiff in error that in an action by the carrier for the freight, after the goods had been delivered to the consignee, dámages to the goods might be collected, and that replevin would lie against the carrier for the goods without payment of the freight if the damages equaled or exceeded the freight bill, but it insists that an action for the value of an en- ■ tire shipment will only lie when there has been a conversion, which has not been shown here.
On the other hand, the defendant in error claims that both reason and authority sustain the law as stated in the paragraph of the syllabus objected to by the plaintiff in error. It argues that the right of the carrier to possession rests upon its lien for freight; that where the carrier becomes liable to the consignee, on account of damages to the property while in transit, in a sum equal to or greater than the freight bill, the lien thereby becomes extinguished, because “where there is no debt, there can be no lien.” It argues further that under such circumstances the right of possession is in the consignee, and a refusal of the carrier to deliver upon demand constitutes conversion. In support of these contentions it cites the case of Dyer v. Grand Trunk Railway Company, 42 Vt. 441, 1 Am. Rep. 350. That was an action of replevin, but the court said, in substance, that when the damages to the goods equal the freight bill one debt offsets the other, and the lien of the carrier vanishes, leaving the right of possession in the owner. In the case of Moran Bros. Co. v. Northern Pacific R. R. Co., 19 Wash. 266, 53 Pac. 49, the supreme court of Washington said:
. “If a carrier has negligently delayed delivery of goods, or otherwise subjected itself to liability for damages in respect to the property carried, equal to or greater than the amount of the freight, the consignee may maintain replevin without a tender; and the claim for freight and the claim for damages may be adjudicated in' the replevin suit.” (Syllabus.)
*307Section 515 of the second edition of Cobbey on Replevin reads: < ' ■
“The right of a carrier to retain property until its' charges for carriage are discharged rests upon the performance of the contract of carriage upon its part. If it has negligently delayed the delivery of the property at its- destination, or otherwise subjected itself to liability for damages to the consignee in respect to the property carried, that would disentitle it to the extent of such liability to demand and recover freight; and if the damage should exceed the amount of the freight to which it would otherwise be entitled, of course it would not be entitled to demand and recover anything for the carriage of the property. And in such cases the owner or consignee may maintain replevin without a tender, and the claim for freight by the defendant, and the claim for damage by the plaintiff, at least to the extent of the freight charge, may be adjudicated in the replevin suit.”
The case of Charles E. Bancroft, plaintiff in error, v. Wm. E. Peters, defendant in error, 4 Mich. 619, is to the same effect. In the case of Marsh v. Union Pacific Ry. Co., 3 McCr. (U. S.) 236, 9 Fed. 873, 6 Am. & Eng. Rld. Cas. 359, Judge Hallett, of the United States district court for Colorado, held that' trover would lie for the value of freight held by a carrier under a lien which did not exist. In volume 1 of Jones on Liens, second edition, section 331, it is said:
“The carrier’s lien may be defeated by an injury to-the goods carried, happening by the carrier’s fault, to> an amount larger than his charge for freight. His. right to freight, and to detain the goods for its payment, results from his performance of the contract to-carry the goods. If he fails to carry the goods and have them ready for delivery, he cannot claim his freight.”' (See, also, 8 A. &.E. Encycl. of L., 1st ed., 978.)
The proposition seems reasonable that, when a carrier’s lien is gone, subsequent retention of possession of freight against the wish of the owner is wrongful, and the owner may thereafter sue for the possession thereof in replevin or for the value as upon conversion.
*308We understand the general rule to be that a refusal to deliver the possession of personal property upon demand by an owner who has the right to possession amounts to a conversion, and the owner may sue for the value at once. (28 A. & E. Encycl. of L. 705; Roberts v. Yarboro, 41 Tex. 449; Briggs v. Haycock, 63 Cal. 343; Nor. Trans. Co. v. Sellick, 52 Ill. 249; Singer Manuf. Co. v. King, 14 R. I. 511.)
We conclude that the rule stated in the syllabus is more in harmony with modern procedure, and more in consonance with fairness between the parties and less liable to lead to embarrassments, than the rule contended for by the plaintiff in error, and therefore do not feel inclined to make any change therein.
All the Justices concurring.